Exhibit 10.1

FIFTH AMENDMENT TO LOAN AGREEMENT

This FIFTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into on the
8th day of November 2018 (the “Effective Date”), by and between GEOSPACE
TECHNOLOGIES CORPORATION, a Texas corporation, successor-by-merger to GEOSPACE
TECHNOLOGIES CORPORATION, a Delaware corporation (the “Borrower”), EACH OF THE
DOMESTIC SUBSIDIARIES OF THE BORROWER identified on Schedule I attached hereto
(collectively, the “Guarantor”), and FROST BANK, a Texas state bank (the
“Bank”).

R E C I T A L S

WHEREAS, Borrower, Guarantor and Bank entered into that certain Loan Agreement
dated as of September 27, 2013, as amended by that certain First Amendment to
Loan Agreement executed by the parties on December 16, 2013, to be effective as
of September 27, 2013, that certain Second Amendment to Loan Agreement entered
into by the parties on May 4, 2015, that certain Third Amendment to Loan
Agreement entered into by the parties on May 9, 2017, and that certain Fourth
Amendment to Loan Agreement entered into by the parties on October 25, 2017 (as
hereby and from time to time further amended, restated, supplemented, modified
or replaced, the “Agreement”; a capitalized term used herein but not otherwise
defined herein shall have the meaning assigned to such term in the Agreement);

WHEREAS, Borrower, Guarantor and Bank have agreed that certain terms or
provisions of the Agreement be amended in the manner set forth herein to be
effective as of the Effective Date; and

WHEREAS, Borrower, Guarantor and Bank hereby acknowledge that the terms and
provisions of this Amendment constitute an amendment and modification of, and
not a novation of, the Agreement or any other Loan Document.

NOW, THEREFORE, for and in consideration of the premises and mutual covenants
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

A G R E E M E N T S

1.    Definitions; Recitals. The term “Loan Agreement” or “Agreement” (as the
case may be) as used herein, in the Agreement and in the other Loan Documents,
shall mean the Agreement as hereby amended and modified, and as further amended,
restated, supplemented, modified or replaced from time to time as permitted
thereby. The Recitals set forth above are hereby incorporated by reference into
this Amendment.



--------------------------------------------------------------------------------

2.    Amendment of the Agreement. Subject to the conditions hereof and upon
satisfaction of the terms and provisions set forth herein, the Agreement is
hereby amended, effective as of the Effective Date, as follows:

a.    Definition of Termination Date. The definition of “Termination Date” in
Article I of the Agreement is hereby deleted in its entirety, and the following
definition is substituted in lieu thereof:

“Termination Date” means April 30, 2020.

3.    Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, Borrower hereby acknowledges and agrees that the
Agreement and all of the other Loan Documents are hereby reaffirmed, confirmed
and ratified in all respects and shall remain in full force and effect according
to their respective terms.

4.    Representations and Warranties of Borrower. Borrower hereby certifies
that:

 

  a.

The representations and warranties of Borrower contained in the Agreement and
the other Loan Documents, or which are contained in any document furnished at
any time under or in connection with the Loan Documents, are true and correct in
all material respects on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date;

 

  b.

This Amendment has been duly authorized, executed and delivered by Borrower and
constitutes a legal, valid and binding obligation of Borrower, except as may be
limited by general principles of equity or by the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally;

 

  c.

No Event of Default, nor any event which, upon the giving of notice or lapse of
time or both may become an Event of Default, exists under the Agreement or any
other Loan Document; and

 

  d.

As of the date hereof, Borrower is in compliance with all of the terms and
provisions set forth in the Agreement (as modified hereby) and the other Loan
Documents.

5.    Confirmation of Liens. Borrower hereby confirms, extends, and renews to
Bank the security interests, liens and rights of any and all security for all
indebtedness and performance of all obligations owed by Borrower under the Loan
Documents (the “Liabilities”) including, but without limitation, the liens,
security interests and rights set forth in the Agreement (as modified hereby)
and the other Loan Documents to secure payment of the Liabilities. Borrower
confirms that the liens, security interests and rights of Bank under the
Agreement (as modified hereby) and the other Loan Documents are valid and
subsisting liens, security interests and rights against the properties described
therein. Borrower confirms that the Amendment shall in no manner affect or
impair any of the liens, security interests or rights



--------------------------------------------------------------------------------

securing payment of the Liabilities and that those liens, security interests and
rights are not and shall not in any manner be waived. Bank shall have the right
to exercise all rights and remedies of Bank under the Agreement (as modified
hereby) and the other Loan Documents and under applicable law upon the
occurrence of any Event of Default under the Agreement (as modified hereby) or
any of the other Loan Documents and under any and all existing or future
amendments or modifications to the Agreement (as modified hereby) or any of the
other Loan Documents or to the terms or provisions thereof. Nothing contained in
this Amendment shall prejudice, act as, or be deemed to be a waiver of any right
or remedy available to Bank by reason of the occurrence or existence of any
fact, circumstance or event constituting an Event of Default under the Agreement
(as modified hereby) or any of the other Loan Documents.

6.    Conditions to Effectiveness. This Amendment shall not be effective until
the following conditions precedent have been satisfied, all of which must be
satisfied on or before the Effective Date:

 

  a.

Bank shall have received two (2) original counterparts of this Amendment
executed by Borrower; and

 

  b.

Bank shall have received such other documents, instruments and certificates as
reasonably requested by Bank.

Upon the satisfaction of the conditions set forth in this Section 6, this
Amendment shall be effective as of the Effective Date.

7.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original (including electronic copies) but all
of which together shall constitute one and the same instrument.

8.    Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of Texas, without regard to
conflicts of laws principles, and with the laws of the United States of America,
as applicable.

9.    Enforceability. Should any one or more of the terms or provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other terms and provisions nevertheless shall remain
effective and binding on the parties hereto.

10.    No Novation. This Amendment is given as an amendment and modification of,
and not as a payment or satisfaction of, all of the Liabilities and is not
intended to constitute a novation of any of the Liabilities. All of the
Liabilities shall continue in full force and effect.

11.    No Existing Claims or Defenses. Borrower, by its execution of this
Amendment, hereby declares that it has no set-offs, counterclaims, defenses or
other causes of action of which it is aware against Bank arising out of the
Loan, this Amendment, the Loan Documents or otherwise as of the Effective Date.



--------------------------------------------------------------------------------

12.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of each of Borrower and Bank and their respective successors,
assigns and legal representatives; provided, however, that Borrower may not,
without the prior written consent of Bank, assign any of its respective rights,
powers, duties or obligations hereunder.

13.    Expenses. Without limiting the terms or provisions of the Agreement or
the other Loan Documents as same relate to payment of costs and fees (including,
but without limitation, those terms or provisions related to payment of costs of
collection), Borrower agrees to pay all reasonable out of pocket costs and
expenses (including without limitation reasonable fees and expenses of any
counsel, financial advisor and agent for Bank) incurred before or after the date
hereof by Bank or its affiliates in connection with the preparation,
negotiation, execution, delivery and administration of this Amendment, the
Agreement (as modified hereby), and the other Loan Documents.

14.    Further Assurances. Borrower agrees to provide to Bank all such other
documents and/or instruments as Bank reasonably may request to further
accomplish the purposes of this Amendment.

15.    Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR IN CONNECTION WITH THIS AMENDMENT, THE AGREEMENT (AS MODIFIED HEREBY) OR ANY
OTHER LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

16.    Entire Agreement. THIS AMENDMENT, THE AGREEMENT (AS MODIFIED HEREBY), AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN BORROWER,
GUARANTOR AND BANK RELATED TO THE SUBJECT MATTER HEREIN CONTAINED AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the day and year first
above written.

 

BORROWER:

GEOSPACE TECHNOLOGIES CORPORATION,

a Texas corporation

By:   /s/ Thomas T. McEntire

Name:   Thomas T. McEntire Title:   Vice President and CFO



--------------------------------------------------------------------------------

GUARANTOR:

GTC, INC.

EXILE TECHNOLOGIES CORPORATION

GEOSPACE ENGINEERING RESOURCES

    INTERNATIONAL, INC.

GEOSPACE FINANCE CORP.

GEOSPACE J.V., INC.

GEOSPACE TECHNOLOGIES,

    SUCURSAL SUDAMERICANA LLC

By:   /s/ Thomas T. McEntire

Name:   Thomas T. McEntire Title:   Vice President and CFO

 

BANK:

FROST BANK,

a Texas state bank

By:   /s/ Larry Hammonds

Name:   Larry Hammonds Title:   Market President



--------------------------------------------------------------------------------

Schedule I

 

(1)

GTC, Inc., a Texas corporation

(2)

Exile Technologies Corporation, a Texas corporation

(3)

Geospace Engineering Resources International, Inc., a Texas corporation

(4)

Geospace Finance Corp., a Texas corporation

(5)

Geospace J.V., Inc., a Texas corporation

(6)

Geospace Technologies, Sucursal Sudamericana LLC, a Texas limited liability
company